Per Curiam.

Respondent was admitted to the Bar in the First Judicial Department in December, 1950. He is charged with having employed in his law office a former attorney whose name had been struck from the roll of attorneys, of submission of false medical bills, of preparation and service of false bills of particulars, of commingling funds and of failure to file 883 statements of retainer and 395 closing statements. The report of the Referee sustained the foregoing charges. The respondent does not seek disaffirmance of any of the findings of the Referee, but hopes that we will find in the record support for his plea in mitigation.
The report of the Referee is confirmed. The findings disclose that the respondent, though a comparatively young man (39 years of age), in 16 years of practice involving negligence cases in the thousands, was guilty of professional misconduct on a wholesale scale and of a massive failure to comply with the rules of this court. The record is devoid of mitigating circumstances which would lead us to condone his wrongful acts. Respondent should be disbarred.
Stevens, J. P., Capozzoli, Tilzer, Rabin and McGtvern, JJ., concur.
Respondent disbarred effective May 19, 1967.